DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 2-4 have been cancelled.
Claim 1 is pending.
Claim 1 is allowed.

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is Nanno et al. (JP 2017-057479, previously cited as Nanno, JP ‘479).
Regarding Claim 1, the limitation regarding the tempering at a low temperature are considered product-by-process limitations and are not considered to render a patentable distinction over the prior art absent an objective showing as to how these process parameters affect the final structure of the metal sheet (see MPEP 2113). The examiner would like to note,  JP ‘479 further teaches a high strength steel sheet (Paragraph [0001]), comprising a composition that overlaps with instant claim 1 (shown below), and overlapping/abutting ranges are prima facie obvious. (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).
Element
Instant Claim 1
JP ‘479
C
0.40-1.00%
0.55-1.10%1
Si
0.10-2.0%
0.10-2.00%1
Mn
0.1-1.0%
0.10-2.00%1
P
0-0.03%
0-0.030%1
S
0-0.03%
0-0.030%1
Cr
1.10-3.20%
1.10-2.50%1
Al
0.010-0.10%
0.01-0.10%1
V
0.15-0.50%
0.01-0.50%2
Ni or Mo
Ni: 0-2.50% | Mo: 0-1.0%
Ni: 0.10-1.50%2 | Mo: 0.05-2.50%2
C+V
≥ 0.60%
0.51-1.60%3
Fe and Impurities
Balance
Balance

1Claim 1 
2Claim 2
3Implicit from Claim 1 and 2

Further regarding Claim 1, JP ‘479 teaches wherein the steel comprises a martensitic microstructure (Claim 1; Paragraph [0010]), with a prior austenite grain size of 1-5 μm (Paragraph [0031]), which falls within the range disclosed by the applicants. 
Regarding the V-containing fine carbides with a diameter of 0.50 μm or less, present at 0.10-0.90% vol. in the total martensite volume, the applicant’s disclosure states: 
“Following forming the round bar steels described above, the round bar steel were subjected to normalizing, where they were held at 1000°C for 15 minutes, then gas- cooled to 600°C, and then air-cooled. In this heat treatment, most part of V is dissolved in the matrix, with the rest being precipitated as V-containing fine carbides. Thereafter, the (i) holding temperature at 950°C following shaping the steel into 10R Charpy impact test specimens, (ii) the hold time of 60 minutes, or (iii) both are critical for forming V-carbides, and in fact, the examiner submits that such processing steps are not critical for forming V-carbides. The examiner notes that comparative example 11, which is held at 810°C for 30 minutes and quenched following shaping the steel into a 10R Charpy impact test specimen twice and yields V-carbides (see Paragraph [0037]; Table 2); and further notes that these are the identical conditions used by JP ‘479 following the initial heating/cooling steps (see Paragraph [0033]). Therefore, the examiner submits that the applicant’s disclosure suggests that the initial heating/cooling steps, i.e., held at 1000°C for 15 minutes, then gas- cooled to 600°C, and then air-cooled, results in the V-containing fine carbides to be formed in the steel with a maximum size 0.65μm and with a maximum presence of 0.67% vol. (see Paragraph [0037]; Table 2).
JP ‘479 does not explicitly teach V-containing fine carbides with a diameter of 0.50 μm or less, present at 0.10-0.90% vol. in the total martensite volume. However, this feature would appear to have been expected in the steel of JP ‘479. JP ‘479 discloses a (i) composition (see above), (ii) martensitic microstructure (Claim 1; Paragraph [0010]), (iii) prior austenite grain size (Paragraph [0031]), (iv) low temperature tempering method (Paragraph [0033]), and (v) method 
Accordingly the examiner submits, that finely dispersed V-carbides are expected to be inherently present in the steel of JP ‘479 with a maximum size 0.65μm and with a maximum presence of 0.67% vol., absent concrete evidence to the contrary, since the properties of products that are identical or substantially identical in structure or composition, and/or are produced by identical or substantially identical processes, are presumed to be inherent. (see In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01), and these values overlap with the instantly disclosed ranges, and overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).
Further regarding Claim 1, JP ‘479 teaches precipitated cementite in the steel (Paragraph [0029]), but is silent on the volume percentage of precipitated cementite in the steel. Regarding the volume limitation, applicants disclose an amount of precipitated cementite to constitute 0.50 vol% or less of the total martensite volume by quenching from an austenite region (for example, 950°C) of not lower than a dissolution temperature of cementite. By heating the steel to a temperature not lower than a dissolution temperature of cementite, the cementite is almost completely dissolved in the matrix such that the amount of cementite constitutes 0.50 vol% or less of the total martensite structure (Instant Specification Paragraphs [0007], and [0036]-[0037]). On the other hand, JP '479 aims to provide a steel having both high hardness and high toughness by controlling the shape and size of cementite. For example, the invention disclosed in JP '479 appears to be premised on there being a large number of cementite grains present in steel. As such, in JP '479 quenching is carried out from a temperature (i.e., 780-840°C) lower than a 
Therefore, since no teaching or combination of teachings in the prior art teach instant Claim 1, Claim 1 is allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments and amendments, see Remarks Pages 4-5, filed on 25 August 2021, with respect to the 35 USC 103 rejections of Claims 1 and 4 have been fully considered and are persuasive. Specifically, the applicants have amended Claim 1 to incorporate the limitations of Claim 4, and Claim 4 was cancelled, therefore the previous rejection has been rendered moot. The applicants argued that the Office’s reliance on the theory of inherency, to satisfy the limitations of Claim 4, is flawed because JP ‘479 and the instant application do not teach a substantially identical method regarding quenching from a holding temperature in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291.  The examiner can normally be reached on 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/HUMERA N. SHEIKH/                                                                                    Supervisory Patent Examiner, Art Unit 1784                                                                                                                    



/JOHN D SCHNEIBLE/Examiner, Art Unit 1784